MCDONALD, J.,
with whom BERDON, J., joins, dissenting. I agree with the dissent of Justice Palmer. The majority concludes that, where there are multiple claimants, a policy that offers a total of $100,000 to them collectively “gives the same resource” to each one of the claimants as a policy making available collectively to those multiple claimants a total of $300,000 with each one limited to $100,000. To state this proposition is to refute it. There is an undoubted and easily understood real, practical and economic advantage in the $100,000/ $300,000 policy to each one of the claimants over the $100,000 single limit policy.